Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 16, 2017

                                      No. 04-16-00519-CV

                                        Loren BREWER,
                                            Appellant

                                                 v.

     SCHLUMBERGER TECHNOLOGY CORPORATION, Schlumberge, N.V. a/k/a
                 Schlumberger Limited and Jose Salazar Jr.,
                                Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53692-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
        This court ordered appellant to file a response in this court on or before February 6, 2017,
to appellees’ Motion for Rehearing or Clarification. No response was filed. On February 14,
2017 – eight days after the original due date, appellant filed a motion for extension of time,
asking the court for an extension of ten days from the original due date in which to file the
response. After review, we GRANT appellant’s motion for extension of time to file a response.
We ORDER appellant to file his response in this court on or before February 17, 2017.
Appellant is advised that no further extensions of time will be granted absent written proof of
extraordinary circumstances. We further advise appellant that he failed to include a certificate of
conference in his motion. The Texas Rules of Appellate Procedure requiring a party filing a
motion in civil cases – except for motions for rehearing and motions for en banc reconsideration
-- to include a certificate of conference. See Tex. R. App. P. 10.1(a)(5). Appellant is advised to
comply with this rule on any and all future filings in this court.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2017.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court